ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_03_FR.txt. 216

DÉCLARATION DE M. HERCZEGH

Les deux Parties — Bahreïn et Qatar — ont prié la Cour de tracer
entre elles «une limite maritime unique». Dans le secteur méridional de
l’espace en question est en cause exclusivement la délimitation de la mer
territoriale entre les Parties; plus au nord, où les côtes des deux Etats
sont adjacentes, c’est de la délimitation entre le plateau continental et la
zone économique relevant des Parties dont il est question. Dans le secteur
sud, cette tâche a soulevé de grandes difficultés, du fait du caractère des
côtes et de l’existence de plusieurs îles et îlots d’une surface minime à
marée haute, mais d’une étendue considérable à marée basse. Les cartes
géographiques mises à la disposition de la Cour ont fait quelquefois de
ces formations maritimes des représentations différentes.

Ayant pris sa décision concernant la souveraineté sur les îles Hawar, la
Cour a dû faire face à un autre problème. Suivant les dispositions perti-
nentes du droit international coutumier — reprises dans le paragraphe 1
de l’article 12 de la convention sur la mer territoriale et la zone contigué
de 1958 et dans l’article 15 de la convention des Nations Unies sur le
droit de la mer de 1982 —, la limite maritime unique que la Cour devait
tracer passe en effet dans le chenal étroit et peu profond séparant les îles
du groupe Hawar de la péninsule de Qatar, chenal inutilisable pour la
navigation. En conséquence, la navigation locale entre la partie sud et la
partie nord de la côte occidentale de Qatar doit emprunter des voies pas-
sant à l’ouest des îles Hawar.

Tenant compte de ce fait, la Cour a estimé nécessaire de rappeler que
Bahreïn n'étant pas fondé à appliquer la méthode des lignes de base
droites, les eaux s’étendant entre les îles Hawar et les autres îles bahrei-
nites constituent, non des eaux intérieures de Bahreïn, mais la mer terri-
toriale de cet Etat. Dans le point 2 6) du dispositif, elle a rappelé que les
navires de l'Etat de Qatar jouissent dans la mer territoriale de Bahreïn
séparant les îles Hawar des autres îles bahreïnites du droit de passage
inoffensif consacré par le droit international coutumier.

Je saisis cette occasion pour exprimer mon accord à cet égard et pour
préciser que ces rappels, d’une grande importance, m'ont permis de voter
en faveur du point 6 du dispositif, qui définit la limite maritime unique
divisant les espaces maritimes des deux Etats parties au différend.

(Signé) Géza HERCZEGH.

180
